Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a mask holding unit for holding the mask in claim” in claim 1” line 7 ; “a holding part” in claim 1 line 5;  ”a welding machine for welding” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Objections
Claim 5 is objected to because of the following informalities: The third word in line 2 is supposed to be “an” and not “and”.  This is an obvious typo.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities: The 5th  word in line 2 is supposed to be “frame” and not “fame”.  This is an obvious typo.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the frame side” at lines 16-17. There is insufficient antecedent basis regarding this limitation. As best understood, the frame side refers to a side of the mask frame.  Correction is required.



Claim Rejections – 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 3, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aditech Engineering (Chinese Patent Publication CN101533225A; in Applicant’s submitted IDS, hereinafter “Aditech”) in view of Bucci (U.S. Patent Application Publication 2017/ 0233861)
Regarding claim 1, Aditech discloses device for a mask unit (fig. 1) having 50) fixed to the mask frame, the device comprising: a stage (area of 15 +51 +50 + 21 and things connected to these structures)) including a frame holding stage (15 and 51)  for holding the frame, and an alignment stage (21) arranged with a plurality of lift-pins (shafts under pads 23, fig. 1 and 3); a holding part (extension of 1 on right holding 17 and 18) for holding a reference plate (17) arranged facing the 10stage; a mask holding unit (pads 23) for holding the mask, the mask holding unit being arranged between the stage (at least area 15) and the reference plate (17; in this figure, the holding units 23 are between the reference plate and the stage 15); holding unit is between these elements); and a camera (18) for imaging a direction of the stage passing through the reference plate;  15wherein the mask holding unit holds the mask at a surface on the frame side (fig. 1, holding the mask with the surface on the side facing the frame, below it.); the mask holding unit rises and falls above the alignment stage by the plurality of the lift-pins (it can be seen that the alignment stage 21 is below the shaft of the pads 23);  20the plurality of lift-pins includes a plurality of first lift-pins capable of contacting the mask holding unit (pads 23); and the camera images a first reference camera 18, imaging markers fig. 3).  
Aditech does not disclose a “mask frame” whereby the mask “is fixed to the mask frame”.  Aditech just has the mask laying on its support.  Bucci teaches (Bucci, Abstract) that a mask-frame combination , meaning that they are “fixed together”, can be provided for ease of manipulating the mask over the substrate.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention, to modify Aditech with the teachings of Bucci, to have a frame fixed to the mask, in order to manipulate the mask and move the frame with the mask for ease of handling, but to keep them together to keep them aligned. so the mask does not get degraded and/or potentially different pattern masks can be used (Bucci, ¶0051).
25Regarding claim 2, Aditech in view of Bucci all the limitations of claim 1, as above, but does not further disclose a device wherein the plurality of first lift-pins are arranged on an outer side of the frame, rise and fall with respect to the alignment stage, and rise and drop the mask holding unit above the alignment stage. However, Bucci teaches a plurality of first lift-pins (Bucci, Fig. 8, element 14) are arranged on an outer side of the frame, rise and fall with respect to the alignment stage, and rise and drop the mask holding unit above the alignment stage (Figs 8 & 9, they rise and fall with respect to the alignment stage 12 and they are always above the alignment stage; the alignment stage in the primary art is Aditech 2/21).   Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Aditech with Bucci, to lift up the mask frame but to have less area of the mask impeded by the pins, so that more processing in the area covered by the mask can be performed.
(the shafts below the pads connected to 21 all move at the same time, figs. 1 and 3).  


15	Regarding claim 14, Aditech in view of Bucci teaches all the limitations of claim 1, as above, and does not further teach a device, wherein a surface of the mask in contact with the mask holding unit is flat (Aditech, the contact of the pins on top of 23 is flat).  
	Regarding claim 15, Aditech in view of Bucci teaches all the limitations of claim 1, as above, and does not further teach a device, in the configuration so far,  wherein the stage includes a plurality of alignment stages, and a plurality of the mask 20holding units is arranged between the stage and the reference plate to hold a plurality of the masks.  Bucci, however, teaches that a plurality of masks can be arranged (Bucci, fig. 6) on a plurality of alignment stages (fig. 5).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Aditech with that of Bucci, to have a plurality of Alignment stages and masks holding units, in order to process more of the substrates quickly and efficiently, and the multiplication would just be  an obvious duplication of parts. (See MPEP 2144.04(VI)(B))



Claim 4, 5, 6, 7, 8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aditech Engineering (Chinese Patent Publication CN101533225A; in Applicant’s submitted IDS, hereinafter “Aditech”) in view of Bucci (U.S. Patent Application  

5Regarding claim 4, Aditech in view of Bucci teaches all the limitations of claim 1, as above, but does not further disclose a device wherein the plurality of lift-pins further includes a plurality of second lift-pins capable of contacting the mask.  However, Hiroki discloses wherein the plurality of lift-pins further includes a plurality of second lift-pins capable of contacting the mask (plurality of first lift pins 38A-C, Plurality of second lift pins 40A-C, fig. 3).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify Aditech with the teachings of Hiroki, in order to have a more versatile machine and have to sets of lift pins, in order to adjust the height or tilt of the substrate, as desired, each of the sets of pins being independently controllable (see Hiroki and 1st -6th embodiments in specification ¶¶0066-68, 0072, 0074,  0077, 0082).
Regarding claim 5, Aditech in view of Bucci and Hiroki teaches all the limitations of claim 4, as above, but does not further teach a device wherein the 10frame includes and opening, and the plurality of second lift-pins are arranged on an inner side of the frame, rise and fall with respect to the alignment stage, and rise and drop the mask above the alignment stage.  However, Bucci teaches wherein the frame includes an opening, [with the combination of Hiroki, having the second plurality of pins] would teach the plurality of second lift-pins are arranged on an inner side of the frame(Hirochi, fig. 8, frame 6, pins are on all sides of the frame), and they rise and fall with respect to the alignment stage, and rise and drop the mask above the alignment stage (Bucci, Figs 8 & 9, they rise and fall with respect to the alignment stage 12 and they are always above the alignment stage; the alignment stage in the primary art is Aditech 2/21)
Regarding claim 6, Aditech in view of Bucci and Hiroki teaches all the limitations of claim 4, as above, and does not further teach a device, wherein the 15plurality of second lift-pins rise and fall in synchronization with each other. However, Hiroki teaches this in his first embodiment, that the pins rise and fall in synchronization (¶0069, synchronous vertical movement).    Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify Aditech with the teachings of Hiroki, in order to have the sets of plurality of pins work synchronously, in order that the device well support the workpiece and the mask, keeping all the supports (38A-C and 40A-C) working together.
Regarding claim 7, Aditech in view of  Bucci and Hiroki teaches all the limitations of claim 4, as above, and does not further teach a device, wherein the rise and fall range of the plurality of first lift-pins with respect to the 20alignment stage is larger than the rise and fall range of the plurality of second lift-pins with respect to the alignment stage.  However, Hiroki does teach that the rise and fall of one set of pins can be larger than the other, particularly because they are “controlled independently” (¶0069).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Aditech with the further reaching of Hiroki, to have one set of pins move a greater distance than the other, as desired by the operator, to use the device in a versatile way, for instance by the lifting of one of the sets of pins would cause movement of the wafer/mask and cause It to move for further processing (Hiroki, ¶0070, ”transferring wafers”).  
Aditech 21, moving within the gap between 15 and 2, and alignment stage 21 moves within the gap), 25and the alignment stage moves within the gap .  

Regarding claim 16, Aditech in view of Bucci teaches all the limitations of claim 15, as above, and further teaches a device, wherein the mask holding stage and the (Aditech, fig. 3, alignment stage 21 moving within a gap between 51 and 2, can see it move between fig. 1 and fig. 3), 
Aditech in view of Bucci is silent regarding the plurality of alignment stages and that the plurality of alignment stages is each capable of moving independently within the gap.  However, Hiroki teaches a plurality of alignment stages that independently move (¶0069, the movement of “the plurality” of alignment stages 38 and 40), and they would move within the gap as taught in Aditech (Fig. 1, the gap between 51 and 2 where 21 moves up and down), so now the plurality of alignment stages (a plurality of alignment stages also taught in Bucci, fig. 8, for instance) able to move independently in the gap.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to add the teachings of Hirochi to those of Aditech and Bucci, in order to have each of the alignment stages move independently, in order that multiple laser processes .


Claim 9, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aditech Engineering (Chinese Patent Publication CN101533225A; in Applicant’s submitted IDS, hereinafter “Aditech”) and Bucci in view of Kataoka (U.S. Patent Application Publication 2019/ 0345596).


Regarding claim 9, Aditech in view of Bucci teaches all the limitations of claim 1, as above, and does not further teach a device, wherein the mask holding unit holds the mask using magnetism.   However, Kataoka teaches wherein the mask holding unit holds the mask using magnetism” to hold the mask (¶0153; “the mask can be attracted and held…by a magnetism generating source, for example, a magnet such as a magnet plate or the like, or an electromagnet or the like.).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Aditech in view of Bucci, to hold the mask/frame using magnetism, in order to keep the mask and the holding unit together and always fit back in precisely the same way, but at the same time to make them easily separable in order switch out other masks.
Regarding claim 10, Aditech in view of Bucci and Kataoka teaches all the limitations of claim 9, as above, and further teaches a device, wherein the mask holding “electromagnet”; this would have been combined in the combination above” )
5 Regarding claim 11, Aditech in view of Bucci and Kataoka teaches all the limitations of claim 10, as above, and does not further teach a device, wherein the area of the electromagnet is smaller than the area of the mask.   However, it is noted that it would be advantageous to have the frame of the mask (Bucci, 6), which is the part that adheres to the magnet (as combined with Kataoka) would be as small as possible which would allow the mask area (Bucci 8 and , Aditech 50) to be as large as possible so that more area can be covered and processed through the mask, and thus, it would have been obvious to try for one having ordinary skill in the art at the time of the filing, to combine the teachings of Aditech, Bucci and Kataoka, and because of the desire to maximize the mask area and minimize the frame area, and the frame area corresponds to the area of the electromagnet, to have the area of the electromagnet, which corresponds to the frame be smaller than the area of the mask and have a reasonable expectation of success, and this itself is one of the only two predictable situations, where either the frame area is larger than the mask area or the mask area is larger than the frame area. 


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aditech Engineering (Chinese Patent Publication CN101533225A; in Applicant’s submitted IDS, hereinafter “Aditech”) and Bucci in view of Ikenega (U.S. Patent Application Publication 2019/ 0323117).

Regarding claim 17, Aditech in view of Bucci all the limitations of claim 1, as above, but does not further teach a device, wherein a 29welding machine for welding the frame and the mask is further arranged. However, Ikenega teaches spot welding the mask to the frame (¶0064).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Aditech, to use Ikenega’s teaching to adhere the mask to the frame in the vapor deposition device, in order to make sure that the mask and the frame are connected to each other so that they move together and the device can be properly aligned in a conventional way achieving conventional results (having spot welding would require a “welding machine” to be further arranged in the device).
Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683. The examiner can normally be reached 9AM-5PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JIMMY CHOU/Primary Examiner, Art Unit 3761